Citation Nr: 0708649	
Decision Date: 03/23/07    Archive Date: 04/09/07

DOCKET NO.  04-24 719A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island




THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a right hip 
disorder.  

2.  Entitlement to service connection for claimed post-
traumatic stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.  

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 RO rating decision that 
reopened a claim of service connection for right hip disorder 
and denied service connection on the merits, and from a 
January 2004 RO rating decision that denied service 
connection for PTSD.  

Although the RO reopened the previously-denied claim for 
service connection for a right hip disorder, the Board must 
first determine if claim was properly reopened, and may only 
thereafter review the merits.  Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 26 5 F.3d 1366 (Fed. 
Cir. 2001).  The Board has accordingly characterized that 
issue as shown on the title page.  

In March 2007 a Deputy Vice Chairman of the Board granted the 
motion of the representative for advancement of the appeal on 
the Board's docket, pursuant to 38 U.S.C.A. § 7107(a) (West 
2002 & Supp. 2006); 38 C.F.R. § 20.900(c) (2006).  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues on appeal has been accomplished.  

2.  The RO denied service connection for a right hip disorder 
in a November 1999 rating decision.  The veteran did not file 
a Substantive Appeal.  

3.  The evidence received since the November 1999 rating 
decision is cumulative and redundant of evidence of record at 
the time of the prior denial, does not relate to 
unestablished facts necessary to substantiate a claim for 
service connection for a right hip disorder, and does not 
raise a reasonable possibility of substantiating the claim.  

4.  The veteran is not shown to have been diagnosed with PTSD 
and has not demonstrated a verified or verifiable in-service 
stressor.  


CONCLUSIONS OF LAW

1.  The November 1999 rating decision denying service 
connection for a right hip disorder is final.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 
(2006).  

2.  As evidence received since November 1999 is not new and 
material, the criteria to reopen the claim for service 
connection for a right hip disorder are not met.  38 U.S.C.A. 
§ 5108 (West 2002 & Supp. 2006); 38 C.F.R. § 3.156 (2006).  
 
3.  The veteran does not have a disability manifested by PTSD 
due to disease or injury that was incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304(f) (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims on 
appeal has been accomplished.  

In May 2002 the RO sent a letter advising the veteran that to 
qualify as "new" evidence must be submitted for the first 
time, and to qualify as "material" evidence must bear 
directly and substantially on the issue for consideration.  
The letter also advised the veteran that to establish service 
connection for a disability, the evidence must show three 
things: an injury in military service or a disease that began 
in or was made worse during military service; a current 
physical or mental disability; and, a relationship between 
the current disability and an injury, disease, or event in 
service.  

Specific to requests to reopen, the veteran must be notified 
of both the reopening criteria and the criteria for 
establishing the underlying claim for service connection.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).  As noted 
above, the May 2002 letter satisfied that requirement.  
Further, the veteran had ample opportunity to respond prior 
to issuance of the April 2003 rating decision that reopened 
the claim of service connection for a right hip disorder and 
denied the claim on the merits.  

In May 2003 the RO sent the veteran a letter advising him 
that to establish entitlement for service connection for 
PTSD, the evidence must show an injury in military service or 
a disease that began in or was made worse during military 
service, a current physical or mental disability, and a 
relationship between the current disability and an injury, 
disease, or event in service.  The veteran had an opportunity 
to respond prior to the issuance of the June 2004 rating 
decision denying service connection for PTSD.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support both claims on appeal, and that he has been afforded 
ample opportunity to submit such information and evidence.  

The Board also finds that the May 2002 and May 2003 letters 
cited above satisfy the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained that the claimant, and what evidence, if any, will 
be obtained by VA.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2002 and May 2003 letters advised the veteran that VA 
was responsible for getting relevant records from any Federal 
agency (including military, VA, and Social Security records) 
and that VA would make reasonable efforts to obtain records 
from non-Federal entities (including private hospitals, state 
and local governments, and employers) if provided appropriate 
authorization to do so.  

In April 2004, the RO sent the veteran a letter advising him 
of the evidence associated with the file and asking him to 
identify any other entities having relevant evidence.  The 
April 2004 letter specifically asked the veteran, "If there 
is ay other evidence or information that you think will 
support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant 's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  
 
The Board finds that, in this appeal, the delay in issuing 
section 5103(a) notice was not prejudicial to the veteran 
because it did not affect the essential fairness of the 
adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

After the April 2004 letter, which satisfied the requirements 
of Pelegrini and cured any defects in the previous letters, 
the veteran had ample opportunity to respond before issuance 
of the June 2004 and October 2004 Statements of the Case 
(regarding the right hip claim and PTSD claim, respectively).

Neither the veteran nor his representative has informed VA of 
the existence of any evidence-in addition to that noted 
below-that needs to be obtained prior to appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (veteran status, existence of a disability, connection 
between the veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (veteran status) is 
not at issue, and as noted above the May 2003 letter advised 
the veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
it does not appear that the RO advised the veteran of these 
elements, but the Board finds that the omission is harmless.  

The Board's decision hereinbelow denies service connection 
for the claimed disabilities, so no degree of disability or 
effective date will be assigned.  There is accordingly no 
possibility of prejudice to the veteran under the notice 
requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims on 
appeal.  

The veteran's service medical and personnel records, and 
post-service VA and private medical records, have been 
associated with the claims file.  

Neither the veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having records that 
should be obtained before the claim is adjudicated.  

The veteran has been advised of his entitlement to testify in 
hearing before the RO and/or before the Board, but has not 
indicated a desire for such a hearing.  

The service representative asserts that the veteran should be 
afforded a VA examination for PTSD.  However, the veteran has 
not presented a prima facie case for service connection 
(diagnosis of PTSD and at least one verified in-service 
stressor), and medical examination at this point would 
accordingly be premature.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims on appeal.  


II.  Analysis

A.  New and material evidence

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.303 (2006).  

In a November 1999 rating decision, the RO service connection 
for a right hip condition.  The veteran filed a Notice of 
Disagreement (NOD) in December 1999, and the RO issued a 
Statement of the Case (SOC) in February 2000.  The veteran 
did not thereafter submit a substantive appeal.  

An appeal consists of a timely filed NOD in writing and, 
after an SOC has been furnished, a timely filed Substantive 
Appeal.  See 38 C.F.R. § 20.200.  

As the veteran did not appeal the November 1999 rating 
decision, that decision is final as to the evidence then of 
record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Under pertinent legal authority, VA may reopen and review a 
claim that has been previously denied if new and material 
evidence is submitted by or on behalf of the claimant.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998).  

The veteran filed the instant petition to reopen the claim in 
February 2002.  Regarding petitions to reopen filed on or 
after August 29, 2001, as in this appeal, Title 38, Code of 
Federal Regulations, Section 3.156(a) defines "new" 
evidence as evidence not previously submitted to agency 
decision makers and "material" evidence as evidence that, 
by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001).  

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
final denial of the claim(s) sought to be reopened, and must 
raise a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence 
associated with the claims file since the prior final denial 
is, in fact, new.  As indicated by the regulation cited 
above, and by judicial case law, "new" evidence is that 
which was not of record at the time of the last final 
disallowance (on any basis) of the claim, and is not 
duplicative or "merely cumulative" of other evidence then 
of record.  This analysis is undertaken by comparing the 
newly received evidence with the evidence previously of 
record.  

After evidence is determined to be new, the next question is 
whether it is material.  

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  For purposes of the "new and material" analysis, 
the credibility of the evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 512-513 (1992).  

The evidence of record at the time of the November 1999 
rating decision consisted of the following: the veteran's 
service medical records (SMR); the July 1998 claim asserting 
that he injured his hip while parachuting in 1944 and 
received treatment for that injury at a field hospital; and 
VA treatment records showing treatment for right hip pain in 
July 1994.  

The evidence associated with the claims file since the 
November 1999 rating decision is noted hereinbelow, with the 
Board's determination in regard to the materiality of each.  

The veteran's application to reopen his claim received in 
February 2002 asserts that he was injured while parachuting 
in 1944 and treated himself at the time.  This evidence is 
not material since it is duplicative of his original claim.  

VA treatment records show surgery in May 2002 for hip 
acetabular revision, due to failure of hardware installed 
after a hip fracture eight to ten years previously.  This 
evidence is not material because it does not relate to any 
unestablished fact necessary to substantiate the claim.  

In June 2004, a VA nurse practitioner reviewed the file and 
stated an opinion that the veteran's current right hip 
disorder was not related to the reported parachute injury in 
1944, since the current residuals of hip fracture were not 
consistent with the reported in-service injury.  This 
evidence is not material because it does not relate to an 
unestablished fact necessary to substantiate the claim and 
also does not raise a reasonable possibility of 
substantiating the claim.  

Based on its review of the evidence, the Board concludes that 
the evidence is "new" because it was not of record at the 
time of the previous adjudication and denial in November 
1999, but is not "material" because it is cumulative and 
redundant of evidence previously considered, and/or does not 
relate to an unestablished fact necessary to substantiate the 
claim, and/or does not raise a reasonable possibility of 
substantiating the claim.  

Under these circumstances, the Board must conclude that new 
and material evidence to reopen the claim for service 
connection for a right hip disorder has not been received, 
and the rating decision of November 1999 remains final.  

As the veteran has not fulfilled his threshold burden of 
submitting new and material evidence to reopen this finally-
disallowed claim, the benefit-of-the-doubt doctrine is not 
applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 
(1993).  


B.  Entitlement to service connection

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the in-service stressor occurred.  
38 C.F.R. § 3.304(f).  

In this case, the evidence does not show that the veteran has 
been competently diagnosed with PTSD or any other mental 
disorder.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a disability.  
See 38 U.S.C.A. § 1131.  

Thus, where, as here, the persuasive medical evidence does 
not establish a current disability upon which to predicate a 
grant of service connection, there can be no valid claim for 
service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. 
Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  

The Board further notes that the veteran has not presented a 
verified or verifiable in-service stressor that would support 
a diagnosis of PTSD.  The RO sent the veteran multiple 
requests that he identify any in-service stressors, but the 
veteran has not responded.  

A veteran's lay testimony, alone, is sufficient to verify a 
claimed in-service stressor if the claimed stressor is 
related to a veteran's personal episode of engagement in 
combat with the enemy.  

However, a veteran's lay testimony, alone, is not sufficient 
to establish that he or she engaged in personal combat with 
the enemy.  That factor must be established by objective, 
competent, and factual evidence of record. VAOPGCPREC 12-99, 
p. 4 (October 18, 1999); Gaines v. West, 11 Vet. App. 353 
(1998).  

There is no objective evidence in this case that the veteran 
engaged in combat.  His discharge certificate shows that he 
served in Europe during the period February 1945 to January 
1946 and received credit for participation in the Central 
Europe campaign.  

The veteran was awarded the World War II Victory Medal and 
the European-African-Middle Eastern campaign ribbon, but 
there is no objective evidence of actual personal 
participation in combat.  

In a hearing at the RO in January 1997, in regard to an 
unrelated issue (service connection for hearing loss), the 
veteran testified that he fired his artillery piece in combat 
in France.  However, the Board is not required to accept a 
veteran's uncorroborated account of his active service 
experiences.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  

The veteran's VA treatment records make occasional reference 
to the veteran being a combat veteran.  There is no 
indication as to how a clinician could have made such a 
determination, other than the veteran's own account.  
Credible supporting evidence of the actual occurrence of an 
in-service stressor cannot consist solely of after-the-fact 
medical nexus evidence.  Moreau v. Brown, 9 Vet. App. 389, 
396 (1996).  

The Board accordingly finds, after careful review of the 
evidence, that the veteran does not have a current diagnosis 
of PTSD and has not submitted a verified or verifiable 
stressor.  

Under these circumstances, the claim for service connection 
for PTSD must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the 
evidence is against the claim, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

As new and material evidence to reopen a claim for service 
connection for a right hip disorder has not been received, 
the appeal to this extent is denied.  

Service connection for PTSD is denied.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


